While on the issue of contributory negligence this appeal presents a close question as to whether the jury's verdict in favor of plaintiff was against the great weight of evidence, I am not in accord with reversal on that ground. But because this is a borderline case on a controlling factual issue, I concur with the result reached by Mr. Justice BOYLES on the ground that admission of the testimony of plaintiff's husband was prejudicial to defendant and under the circumstances calls for reversal. Costs to appellant.
SHARPE, C.J., and BUSHNELL, CHANDLER, McALLISTER, WIEST, and BUTZEL, JJ., concurred with NORTH, J. *Page 449